DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of paragraphs 8, 17, and 76 recite the term “map-matched ink” instead of the “map-matched link”. Appropriate correction is required.
Claim Objections
Claims 3 and 12 are objected to because they recite the term “map-matched ink” instead of the “map-matched link”. Accordingly, the examiner interpreted this element as map-matched link.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite: the term “learned road sign”. This limitation is unclear because it does not clearly describe what the “learned” road sign refers to, and how different it is from the regular traffic/road signs. 
Claims 1, 10, and 19 also recite the term “first downstream links”. The term "first" is a relative term, which renders the claim indefinite.  The term "first" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear how these downstream links are considered first (i.e. what criteria renders them being the “first”, e.g.  order of time or distance). Furthermore, it is unclear how these “first” links would be different from any downstream links associated with the LRS. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, these claims recite, “based on a heading difference between the LRS and each of the plurality of first downstream links”. However, it is unclear where the heading of the LRS and/or the heading of each of the plurality of the downstream links come from (whether it is calculated, detected by the sensors, etc…). Therefore, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted elements/ steps are calculating/ estimating/ detecting heading of the LRS and heading of each of the plurality of downstream links. 
Claims 2-8, 11-18, and 20 depend from these claims, include all of their limitations and do not cure their deficiencies. Therefore, these claims are rejected under the same rationale. 
Claims 4 and 13 recite the term “the on-route distance”. There is insufficient antecedent basis for this limitation in the claim, neither in the claims from which these claims depend. Although the independent claims recite an “on-route distance criterion”, they still do not specify an “on-route distance” as a distinguished element. These claims also recite “the map-matched link”. This limitation is indefinite because there is insufficient antecedent basis for this limitation in the claim, neither in the claims from which these claims depend. Therefore, this renders the claim scopes indefinite. Claims 5 and 
Claims 5 and 14 recite “the first heading”. This limitation is indefinite because there is insufficient antecedent basis for this limitation in the claim, neither in the claims from which these claims depend. This renders the metes and bounds of the claims to be indefinite. 
Claims 9 and 18 recite “the link ID of the map-matched link of the LRS and the map-matched location of the LRS”. However, claims 6 and 15 from which these claims depend, recite “a link ID of a map-matched link, a map-matched location, and a first heading of the map-matched link of the LRS”. The limitation in claims 9 and 18 is indefinite, because it is unclear if the link ID comprising the map-matched link and location of the LRS in those claims, is the same as that recited in claims 6 and 15 inclusive of the first heading, or is a different ID which only comprises the map-matched link and the location of the LRS exclusively. This renders the claims’ scopes indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 10, and 19 recite, “obtain sensor data associated with the LRS; determine a plurality of first downstream links associated with the LRS; select a candidate downstream link from the plurality of first downstream links; and update the one or more attributes of the LRS”. These steps are directed to the abstract idea of obtaining sensor data, determining a plurality of first downstream links, selecting a candidate downstream link, and updating attributes of the LRS, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (Obtaining data, determining a plurality of links, selecting a candidate link, updating information), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although these claims recite “at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions (claim 1), and computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations (claim 19)”; they do not integrate the limitation into practical application. The non-transitory memory and the computer program are recited at a high level of generality (i.e. a generic computer performing generic computer functions). Also, the claims recite that “the sensor data satisfies an on- route distance criterion and a downstream link count criterion; based on the sensor data; based on a heading difference between the LRS and each of the plurality of first downstream links; and based on the candidate downstream link”. Satisfying specific criterion, and using the sensor data, heading difference, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. 
For the non-transitory memory and the computer program, these have been recited at a high level of generality such that there is no inventive concept. For the additional conditions such as the specific criterion, and using the sensor data, heading difference, and candidate downstream, these do not have a specified source as explained above, and therefore, do not provide an inventive concept. Therefore, claims 1, 10, and 19 are not patent eligible. 
Claims 2 and 11 recite, “generate a notification based on the updated one or more attributes of the LRS”. This is considered an extra-solution activity in the form of outputting data by generating a notification such as a hand gesture. This does not set the mental process into practical application. Furthermore, it is considered well-known, conventional, routine, steps in the art. Therefore it does not provide any inventive concept. 
Claims 3 and 12 recite “the downstream link count criterion includes a condition that a map-matched ink of the LRS has at least two connected downstream links in immediate downstream of the 
Claims 5 and 14 recite, “the link end location is based on the first heading and a driving direction of the map-matched link”. This limitation further elaborates what the link end location (recited above in claims 4 and 13) comprises. The source of these elements is still unspecified, and again, could be attributed to what the human mind can recall/remember. “The first heading and a driving direction” still do not provide any meaningful limits on practicing the mental processes, and do not provide an inventive concept. 
Claims 6 and 15 recite, “the sensor data comprises a link ID of a map-matched link of the LRS, a map-matched location of the LRS, and a first heading of the map-matched link of the LRS.” These limitations are further limiting what the sensor data comprises, a map-matched link and location of the LRS, and a heading of the link of the LRS, are all elements that could be recalled by the human mind or a generic computer.
Claims 9 and 18 recite, “the one or more attributes of the LRS comprise the link ID of the map-matched link of the LRS and the map-matched location of the LRS”. These further limit what the attributes of the LRS include, and again are elements that could be recalled or remembered by the human mind or a generic computer.

Claims 7 and 16 recite “search in downstream of the LRS”. This claim is directed to the abstract idea of “searching within the set of downstream links”, without significantly more. This limitation in the context of the claim requires the user to perform an observation, judgement, and evaluation of the plurality of downstream links, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although it recites, “based on the link ID of the map-matched link, wherein the plurality of first downstream links have a common start node” they do not integrate the limitation into practical application. These further limit how the search is performed, using a link ID and further described the downstream links. The source of these limitations is also not specified, and could be attributed to data recalled or remembered by the human mind or a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using 
Claims 8, 17, and 20 recite, “obtain a second heading of each of the plurality of first downstream links”; “determine the heading difference between the LRS and each of the plurality of first downstream link”, “select the candidate downstream link from the plurality of first downstream links”. These steps are directed to the abstract idea of obtaining a second heading, determining a heading difference, and selecting a candidate downstream link, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “Obtaining a second heading” in the context of the claim encompasses the user to make an observation of the heading or orientation of the plurality of links, “determine the heading difference between the LRS and the plurality of downstream links” encompasses the user to perform an evaluation of how much the heading of the downstream links differs from the direction of the LRS, “selecting a candidate downstream link” encompasses the user to choose between these upcoming paths (the first block for example); all of which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (Obtaining heading, determining a heading difference, and selecting a candidate link), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. These claims recite the following additional elements: “based on link data of each of the plurality of first downstream links, based on the first heading of the map-matched link of the LRS and the second heading of each of the plurality of first downstream links; and based on the heading 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. For the additional conditions of  using the link data, and heading difference, these do not have a specified source as explained above, and therefore, do not provide an inventive concept. Therefore, claims 8, 17, and 20 are not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US10891501B2). 
Regarding claim 1, 10, and 19, He et al. teaches a system for updating one or more attributes of a learned road sign (LRS), comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to (Abstract, Figure 6): 
obtain sensor data associated with the LRS, wherein the sensor data satisfies an on- route distance criterion and a downstream link count criterion (Fig. 3: viewing triangle 320; Fig. 5, Step 510, Col. 9, Lines 45-56: transport service system 140).
 determine a plurality of first downstream links associated with the LRS, based on the sensor data (Fig. 5, step 520; Col. 9, Lines 49-56) ;
select a candidate downstream link from the plurality of first downstream links based on a heading difference between the LRS and each of the plurality of first downstream links (Fig. 5, steps 550-570; Col. 9, Lines 56-67: “orientation scores”, “most likely candidate score”; Col. 10, Lines 1-3)
update the one or more attributes of the LRS, based on the candidate downstream link (Col. 4, Lines 15-17: “associates the road sign with the highest ranked candidate road segment in map data used by the transport service system 140”; Lines 21-26: “the sign association module 150 corrects incomplete or erroneous map data used by the transport service system 140”; Col. 9, Lines 28-35)
Regarding claims 2 and 11, He et al. discloses the teachings of claim 1 and further disclose generate a notification based on the updated one or more attributes of the LRS (Col. 9, Lines 34, 35: “flags the pairing of the candidate road segment and the road sign for review”). 
[AltContent: arrow]Regarding claims 3 and 12, He et al. discloses the teachings of claim 1 and further disclose the downstream link count criterion includes a condition that a map-matched ink of the LRS has at least two 
Regarding claims 4 and 13, He et al. disclose the features of claim 1 and further teach the on-route distance criterion comprises a condition that the on-route distance between a map-matched location of the LRS and a link end location of the map- matched link of the LRS is less than a threshold distance (Figure 3, Triangle 320; angle 325).
Regarding claims 5 and 14, He et al. discloses the features of claim 4, and further disclose the link end location is based on the first heading and a driving direction of the map-matched link (Figure 3, the link end is attributed to the intersection or corner, which is along the driving direction/heading).
Regarding claims 6 and 15, He et al. discloses the features of claim 1 and further disclose the sensor data comprises a link ID of a map-matched link of the LRS, a map-matched location of the LRS, and a first heading of the map-matched link of the LRS (Figure 3; Col. 5, lines 19-25, “metadata”; Col. 9, Lines 45-48).
Regarding claims 7 and 16, He et al. teach the features of claim 6 and further disclose to determine the plurality of first downstream links associated with the LRS, the at least one processor is further configured to: search in downstream of the LRS based on the link ID of the map-matched link (Col. 6, Lines 19-21), wherein the plurality of first downstream links have a common start node (Fig.3, common start node is attributed to be the intersection/corner (see claims 3 and 12)).
Regarding claims 8, 17, and 20, He et al. teaches the features of claims 6, 15, and 19 respectively and further teach to select the candidate downstream link from the plurality of first downstream links, the at least one processor is further configured to: 
obtain a second heading of each of the plurality of first downstream links based on link data of each of the plurality of first downstream links (Fig. 5, Step 550; Col. 6, Lines 38-42, Lines 49-50); 
determine the heading difference between the LRS and each of the plurality of first downstream link, based on the first heading of the map-matched link of the LRS and the second heading of each of the plurality of first downstream links (Col. 1, Lines 63-67; Col. 2, Lines 1-2; Col. 6, Lines 50-55); 
select the candidate downstream link from the plurality of first downstream links, based on the heading difference of the candidate downstream link being the smallest among the plurality of first downstream links (Col. 6, Lines 53-55: smallest heading difference: “if the road sign faces oncoming traffic on the candidate road segment”, selection of candidate link: “higher orientation score”; Fig. 5, steps 560-570).
Regarding claims 9 and 18, He et al. teaches the features of claims 6 and 15 and further disclose the one or more attributes of the LRS comprise the link ID of the map-matched link of the LRS and the map-matched location of the LRS (Col. 4, Lines 18-23; Col. 5, Lines 20-25; adjusting maps to associate the location of the road sign with the selected candidate road link).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOSHITOMI (US 20170154229A1) teaches A drive support apparatus includes a sign recognition section that recognizes a kind and a position of a road sign present around an own vehicle based on image data of a captured image around the own vehicle.
Dannenbring (US9530313B2) teaches Systems, methods, and apparatuses are described for a negative image or false positive profile for sign locations.
WALTER (WO 2009/059766) teaches methods for creating and/or updating map databases to result in an improved map database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joh Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669